Case: 6:17-cr-00036-CHB-HAI Doc #: 130 Filed: 08/22/19 Page: 1 of 2 - Page ID#: 695



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       (at London)

   UNITED STATES OF AMERICA,                        )
                                                    )
             Plaintiff,                             )     Criminal Action No. 6:17-CR-036-CHB
                                                    )
   v.                                               )
                                                    )    ORDER TO SUBMIT SUPPORTING
   RODNEY SCOTT PHELPS,                             )     AUTHORITY AND SETTING EX
                                                    )        PARTE TELEPHONIC
             Defendant.                             )           CONFERENCE

                                        ***   ***       ***   ***
        This matter is before the Court on its own motion. The Court sees the need to conduct an

 ex parte telephonic conference to discuss the exact nature of the Giglio material mentioned in the

 Plaintiff’s Motion in Limine Regarding Giglio Material [R. 127], in order to rule on the Motion

 in Limine. In addition, as the Motion in Limine contains scant citation to supporting authority,

 the Court will require the Plaintiff to submit any such authority via email to chambers by 8:30

 a.m. tomorrow, August 22, 2019. Accordingly, and the Court being otherwise sufficiently

 advised,

        IT IS HEREBY ORDERED as follows:

        1.        An ex parte Telephonic Conference is SET for Friday, August 22, 2019 at the

 hour of 9:00 a.m. Counsel for the United States only are to call 888-363-4735, using access

 code 9522526. Please dial in a few minutes before the conference is scheduled to begin.

        2.        The Plaintiff SHALL submit to Boom_Chambers@kyed.uscourts.gov by 8:30

 a.m. tomorrow, August 22, 2019, authority supporting the substantive request and the

 provisions of the proposed protective order requested in Plaintiff’s Motion in Limine Regarding

 Giglio Material [R. 127].

                                                -1-
Case: 6:17-cr-00036-CHB-HAI Doc #: 130 Filed: 08/22/19 Page: 2 of 2 - Page ID#: 696



          This the 22nd day of August, 2019.




                                            -2-
